UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4380


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FERNANDO LUIS TOLENTINO-TOLENTINO,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:13-cr-00245-BR-1)


Submitted:   March 20, 2015                 Decided:   April 2, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Robert E. Waters,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Seth M. Wood, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Fernando       Luis       Tolentino-Tolentino          (“Tolentino-Tolentino”)

pleaded guilty to one count of illegal reentry by an aggravated

felon, in violation of 8 U.S.C. § 1326(a), (b)(2) (2012).                                   The

district     court    sentenced         Tolentino-Tolentino            to      46     months’

imprisonment, the low end of the Sentencing Guidelines range.

Tolentino    argues       that    the    sentence      is     both    procedurally          and

substantively       unreasonable.             He    contends     that        the    16-level

increase to the offense level, as called for by U.S. Sentencing

Guidelines        Manual         § 2L1.2(b)(1)(A)(vii)               (2013),         unjustly

increased his Guidelines range, and that the resulting sentence

is both procedurally and substantively unreasonable.                            Finding no

error, we affirm.

     We     review        a     sentence      for      reasonableness              “under     a

deferential       abuse-of-discretion              standard.”         Gall     v.      United

States, 552 U.S. 38, 41 (2007).                    This review entails appellate

consideration        of        both     the        procedural         and      substantive

reasonableness       of    the    sentence.          Id. at    51.      In     determining

procedural    reasonableness,            we    consider       whether        the    district

court    properly    calculated         the   defendant’s       advisory           Guidelines

range,     gave    the        parties   an        opportunity    to     argue        for    an

appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012)

factors, selected a sentence based on clearly erroneous facts,

and sufficiently explained the selected sentence.                           Id. at 49-51.

                                              2
       If the sentence is free of “significant procedural error,”

we   review   it    for    substantive        reasonableness,       “tak[ing]   into

account the totality of the circumstances.”                     Id. at 51.       Any

sentence within or below a properly calculated Guidelines range

is   presumptively        substantively       reasonable.       United   States v.

Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct.
421 (2014); United States v. Susi, 674 F.3d 278, 289-90 (4th

Cir.   2012).      Such     a   presumption      can   only    be   rebutted    by   a

showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) sentencing factors.                    Louthian, 756 F.3d

at 306.       Any sentence imposed by the district court must be

“sufficient, but not greater than necessary,” to satisfy the

purposes of sentencing.           18 U.S.C. § 3553(a).

       Here, the district court properly calculated the Guidelines

range,    allowed    the        parties   to    argue    for     the   appropriate

sentence, considered the § 3553(a) sentencing factors, did not

base the sentence on erroneous facts, and sufficiently explained

the sentence.       We conclude that the sentence was procedurally

reasonable.

       We observe that the district court considered Tolentino-

Tolentino’s policy arguments regarding the application of USSG

§ 2L1.2(b)(1)(A)(vii).            It is well-established that a district

court may consider policy-based objections to the Guidelines.

See Spears v. United States, 555 U.S. 261, 265-66 (2009) (per

                                          3
curiam)   (“[D]istrict       courts     are    entitled       to   reject     and   vary

categorically       from    the     crack-cocaine       Guidelines       based      on   a

policy    disagreement       with     those     Guidelines.”);        Kimbrough          v.

United    States,     552 U.S. 85,     91,     109-10    (2007).        However,

“[a]lthough   a     sentencing       court     may    be   entitled      to   consider

policy decisions underlying the Guidelines, . . . it is under no

obligation to do so.”         United States v. Rivera-Santana, 668 F.3d
95, 101 (4th Cir. 2012) (citation omitted).                        Here, the court

acknowledged Tolentino-Tolentino’s policy-based arguments, which

were asserted in support of Tolentino-Tolentino’s request for a

below-Guidelines sentence, and gave its reasons for rejecting

those arguments.       The court’s imposition of a within-Guidelines

sentence is presumptively substantively reasonable, and we find

no reason to conclude that the sentence is unreasonable when

measured against the § 3553(a) sentencing factors.

     Accordingly, we affirm the sentence.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                           4